Case: 19-11371     Document: 00516169920         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 18, 2022
                                  No. 19-11371                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Hammond,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-117-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Mark Hammond pleaded guilty to conspiracy to
   possess with intent to distribute a controlled substance in violation of 21
   U.S.C. §§ 846 and 841(a)(1), (b)(1)(C). He contends that the district court
   erred by describing the mental health treatment condition of his supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11371         Document: 00516169920               Page: 2       Date Filed: 01/18/2022




                                           No. 19-11371


   release differently in the oral pronouncement of his sentence than in the
   written judgment. As this court explained in United States v. Diggles: “The
   district court must orally pronounce a sentence to respect the defendant’s
   right to be present for sentencing. If the in-court pronouncement differs from
   the judgment that later issues, what the judge said at sentencing controls.”
   957 F.3d 551, 556-57 (5th Cir. 2020) (en banc; citations omitted), cert. denied,
   141 S. Ct. 825 (2020).
           The pronouncement of the mental health condition at Hammond’s
   sentencing hearing nearly identically matches the condition set forth in the
   written judgment.1 There is no conflict, so the district court did not run afoul
   of Diggles.
           Hammond also contends that the district court erred by imposing the
   mental health condition because the court did not mention his mental health
   at sentencing, and the presentence report did not recommend this condition.
   Our review is for plain error because Hammond did not object to the
   condition in the district court. Puckett v. United States, 556 U.S. 129, 135
   (2009); Diggles, 957 F.3d at 559-60.
           “[C]ourts of appeals have consistently required district courts to set
   forth factual findings to justify special [supervised release] conditions.”
   United States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014) (internal quotation


           1
               Compare the oral pronouncement: “You shall participate in mental health
   treatment services as directed by the probation officer until successfully discharged, and
   those services may include prescribed medications by a licensed physician, and you’ll
   contribute to the cost of those services at the rate of at least $25 a month.” with the written
   judgment: “The defendant shall participate in mental health treatment services as directed
   by the probation officer until successfully discharged, which services may include
   prescribed medications by a licensed physician, with the defendant contributing to the costs
   of services rendered at a rate of at least $25 per month.”




                                                 2
Case: 19-11371      Document: 00516169920          Page: 3   Date Filed: 01/18/2022




                                    No. 19-11371


   marks omitted). However, we may “affirm a special condition where the
   district court’s reasoning can be inferred after an examination of the record.”
   United States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015) (internal
   quotation marks and alterations omitted). The district court did not plainly
   err by imposing the treatment condition because the presentence report
   discussed Hammond’s mental health history sufficiently to justify the
   imposition of the condition. See United States v. Howell, 857 F. App’x 200,
   200-01 (5th Cir. 2021); United States v. Terrell, 677 F. App’x 938, 940 (5th
   Cir. 2017).
          The district court’s judgment is AFFIRMED.




                                          3